In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of protection of the Family Court, Richmond County (McElrath, J.), dated April 28, 2005, which, upon a finding that the respondent husband committed an act constituting the offense of harassment in the second degree, made after a hearing, directed him, inter alia, to stay away from the petitioner wife until April 27, 2007.
Ordered that the order of protection is affirmed, without costs or disbursements.
Whether the appellant committed a cognizable family offense was a disputed factual issue for the court to resolve, and the determination of the Family Court, as the trier of fact, regarding credibility of the witnesses is entitled to great weight (see Matter of Rivera v Quinones-Rivera, 15 AD3d 583 [2005]; Matter of Bongiorno v Bongiorno, 1 AD3d 511 [2003]). Contrary to the appellant’s contention, the record supports the Family Court’s determination that, based on a fair preponderance of the credible evidence, he committed a family offense, warranting the issuance of the order of protection (see Matter of Dell'Isola v Dell'Isola, 19 AD3d 488 [2005]; Matter of Wissink v Wissink, 13 AD3d 461 [2004]). The Family Court providently exercised its discretion in issuing such order (see generally Domestic Relations Law § 252). Miller, J.E, Ritter, Goldstein and Lunn, JJ., concur.